United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11273
                         Summary Calendar



TRENTON M. BROWN,

                                    Plaintiff-Appellant,

versus

LARRY G. CRAVEN, Sergeant; TIMOTHY A. KING, Correctional Officer
III; REBECCA J. SASSER, Correctional Officer IV; WILLIAM E.
WALKER, Assistant Warden; JOSEPH K. PRICE, Senior Warden; TWILA
PRICE, Clerk V,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:03-CV-48
                      --------------------

Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Trenton M. Brown, Texas prisoner # 634019, filed a 42 U.S.C.

§ 1983 complaint alleging various acts of retaliation for his use

of prison grievance procedures.   The district court dismissed the

complaint pursuant to 42 U.S.C. § 1997e(c) as frivolous and for

failure to state a claim on which relief may be granted.       This

court reviews the dismissal of a 42 U.S.C. § 1983 complaint

pursuant to 42 U.S.C. § 1997e(c) de novo.   Bazrowx v. Scott, 136

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-11273
                                 -2-

F.3d 1053, 1054 (5th Cir. 1998).   To establish a claim of

retaliation, a prisoner must show “(1) a specific constitutional

right, (2) the defendant’s intent to retaliate against the

prisoner for his or her exercise of that right, (3) a retaliatory

adverse act, and (4) causation.”   McDonald v. Steward, 132 F.3d
225, 231 (5th Cir. 1998).

     Brown alleges that two correctional officers searched his

cell and took his property in retaliation for his threat to file

a grievance if an officer turned off a television.    We have held

that “neither any frivolous filings nor secondary litigation

activity . . . may comprise the basis of a retaliation claim.”

Johnson v. Rodriguez, 110 F.3d 299, 311 (5th Cir. 1997).     Because

Brown’s threatened grievance would have been frivolous, it may

not be the basis of a retaliation claim.

     Following another grievance regarding the search of his

cell, Brown alleges that officers retaliated by searching his

cell again and seizing additional property.   Brown argues he

demonstrated the required retaliatory intent by “a chronology of

events from which retaliation may plausibly be inferred.”      See

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (internal

quotation and citation omitted).   We affirm on the alternative

ground that Brown failed to establish causation.     See Sojourner T

v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (court may affirm on

any ground supported by the record).   “Causation requires a

showing that but for the retaliatory motive the complained of
                           No. 03-11273
                                -3-

incident . . . would not have occurred.”   McDonald, 132 F.3d at

231 (internal quotation and citation omitted; ellipses in

original).   Because items that cannot be shown to have a

legitimate source are considered contraband, Brown cannot show

that, but for the alleged retaliatory motive, his undocumented

“contraband” would not have been seized during a routine cell

search.   See id.

     Brown also alleges that officials retaliated by changing his

work assignment two days after he filed a grievance regarding

another cell search.   Although prisoners may be transferred to a

different job “for almost any reason or no reason at all,” a

transfer cannot be made in retaliation for the exercise of

constitutional rights.   See Jackson v. Cain, 864 F.2d 1235, 1248

n.3 (5th Cir. 1989).   In the absence of any assertion by Brown

that the new job was less desirable, we affirm on the alternative

ground that Brown has failed to allege that the reassignment was

an “adverse act.”   See McDonald, 132 F.3d at 231 (listing

elements of retaliation claim).

     Brown alleges that officials retaliated by filing a

disciplinary charge for possession of contraband two days after

he filed another grievance.   Brown was convicted of the

disciplinary charge three days after he filed an additional

grievance.   As discussed above, if Brown could not prove that the

“contraband” was legitimately obtained, he cannot show that, “but

for” any retaliatory intent, he would not have been charged with
                           No. 03-11273
                                -4-

and convicted for possession of contraband.   See McDonald, 132
F.3d at 231.

     Brown also alleged that an officer made threatening remarks

to him on several occasions.   Although it is unclear whether

Brown alleges that this was retaliation, we note that “as a rule,

‘mere threatening language and gestures of a custodial office do

not, even if true, amount to constitutional violations.”

McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983)

     Brown also asserts that the warden and assistant warden

ordered a search of his cell, exhibited deliberate indifference

to their subordinates’ acts, and negligently failed to supervise

their employees.   Brown’s allegation that the assistant warden

ordered a search of his cell is unsupported and conclusory.

Brown also has not alleged that these defendants were responsible

for the implementation of any deficient policies.   See Thompkins

v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).   Moreover, Brown has

not suggested that there a “history of widespread abuse.”

Hinshaw v. Doffer, 785 F.2d 1260, 1263 (5th Cir. 1986)

(generally, failure to supervise gives rise to liability only if

there is a “history of widespread abuse”).

     AFFIRMED.